DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 10 June 2022, have been entered in full. Claim 1 is amended. Claims 1-6 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection to claims 1-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, New Matter, as set forth at pages 5-6 of the previous Office Action (10 January 2022), is withdrawn in view of the amendment (10 June 2022).
	The rejection to claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Andrea et al. (US Patent 5,278,065; published 1/11/1994 in view of Elliott (U.S. 2003/0215444; published Nov. 2003), as set forth at pages 7-12 of the previous Office Action (10 January 2022), is withdrawn in view of the amendment (10 June 2022).).
			MATTER OF RECORD
Please note that the pre-AIA  35 U.S.C. 103(a) rejection as being unpatentable over D’Andrea et al. (US Patent 5,278,065; published 1/11/1994) in view of Elliott (U.S. 2003/0215444; published Nov. 2003) was withdrawn because of the Iimitations in amended claim 1. This rejection may be reapplied to the claims if the claim Ianguage is amended. Please see the 35 U.S.C. 112, first paragraph, written description, new matter rejection below.

Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.
The basis for this rejection is set forth at pages 3-9 of the previous Office Action (10 January 2022).
The instant claims are drawn to a method which requires the use of undisclosed antibodies: The claims encompass a genus of antibodies (i.e. developed against a purified extracellular soluble portion of a human erythropoietin receptor, wherein the human erythropoietin receptor is SEQ ID NO:1 and the purified extracellular soluble portion of the human receptor is SEQ ID NO:2) AND have the function of “treating anemia in a patient” and “maintaining hematocrit levels in the patient” 
There is a lack of description of the antibody structure that provides said function. There is no information regarding what structural features of the particular antibody would likely be associated with such activity.
There are no meaningful structural limitations for the recited antibody other than it is developed against the extracellular soluble portion of a human erythropoietin receptor. 
The specification provides general descriptions of how to make antibodies. The specification teaches that to generate antibodies, the Epo receptor or Epo-binding protein (bp) can be administered directly to a mammal. The immunogen is used to immunize a vertebrate animal in order to induce the vertebrate to generate antibodies. Preferably the immunogen is injected along with an adjuvant such as Freund's adjuvant, to enhance the immune response. Suitable vertebrates include rabbits, mice, rats, hamsters, goats, sheep, and chickens (para 0036). However, not a single species of antibody is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.
MPEP § 2168 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) OR through a sufficient description of a representative number of species. Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules. References which teach this were submitted and are of record (Office Action 4/15/2021). 
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163. The instant Examples teach that the Epo-bp antigen is administered to an animal. The animal makes a huge number of structurally different antibodies against the Epo-bp antigen. The serum is collected, the antibodies are purified and digested to generate Fab antibodies. To test for antibody binding sites (Epo receptor) bone marrow cells were washed in PBS, dispensed in tubes and centrifuged into a pellet. Supernatant was removed and fluorescein-conjugated Fab antibodies were added (para 0062). While the Examples provides a general description of how to make antibodies that bind SEQ ID NO:2 and test for binding, not a single species of the encompassed genus is described in the specification with regard to its precise structure. 
The specification reduced to practice a single antibody.  The specification does not disclose the VH/VL and/or the six CDRs of that single employed antibody. Thus, the specification only provides a structural and functional description of the antigen and provides methods of screening for antibodies thereof. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of antibodies recited in the claims.

APPLICANT’S ARGUMENTS
Applicant argues that they have amended the claims to include the following “yielding the Epo-binding protein in the purified state as the cleavage product of the Epo receptor”.
Applicant argues that amended claim 1 recites “purified Epo receptor gene product is characterized as having specific binding of Epo and an antibody in nanomolar concentrations”.  Applicant maintains that this is directed to a structural feature, namely the distribution of the antibody within the purified gene product and “nanomolar concentrations comprise: (i) a first concentration of antibodies against Epo and a second a concentration of antibodies against the Epo binding protein in serum; and (11) a third concentration of antibodies against Epo and a fourth concentration of antibodies against the Epo binding protein in plasma, whereby the first concentration is similar to the second concentration, the third concentration is lower than the first concentration, the second concentration, and the fourth concentration, thereby maintaining hematocrit levels in the patient.” 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
1.  The amendment to claim 1 makes it indefinite (see New rejections below). The Examiner notes that 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description requirement and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness are indeed two separate rejections. 
However, it is not clear if the administered antibody is developed against SEQ ID NO:1 and/or SEQ ID NO:2.  It is not clear if the administered antibody is supposed to specifically bind to SEQ ID NO:1 and/or SEQ ID NO:2. It is also not clear if there are multiple antibodies being administered .
Because of this, the claim encompasses a genus of antibodies, “which may or may not bind to a specific antigen” but must have the functional activity of  “treating anemia in a patient” and “maintaining hematocrit levels in the patient”. Once skilled in the art cannot envision the structure of the antibodies with the claimed function. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained. 
	
NEW REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and dependent claims 2-6) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim is drawn to treating anemia in a patient comprising administering a purified human erythropoietin (Epo) receptor gene product, wherein the purified Epo receptor gene product is characterized as having specific binding of Epo and an antibody in nanomolar concentrations.
1.  	The preamble indicates that purified human erythropoietin (Epo) receptor gene product is administered. The preamble also states that the Epo receptor gene product specifically binds Epo.  The preamble indicates that a second agent is being administered, which is an antibody in nanomolar concentrations. 
The claim is unclear because the body of the claim looks like different agents are being administered when compared to the preamble.  The body of the claim states:
 (i) an Epo-binding protein. It is unclear if said Epo-binding protein is the same as the purified human Epo receptor gene product in the preamble? 
and (ii) a recognition protein that is an antibody. It is unclear if this antibody is the same antibody in nanomolar concentrations the preamble?  
2.  	Claim 1 part (ii) says that the recognition protein is an antibody developed against a purified extracellular soluble portion of a human erythropoietin receptor, wherein the human erythropoietin receptor is SEQ ID NO:1, the purified extracellular soluble portion of the human erythropoietin receptor is SEQ ID NO:2. 
It is unclear if the antibody is developed against SEQ ID NO:1 and/or SEQ ID NO:2?
It is unclear if the antibody has the function of specifically binding a particular antigen? The claim does not recite that the antibody specifically binds to anything. 
 It is unclear if the method step is administering the antibody developed against a purified extracellular (EC) soluble portion of a human erythropoietin receptor, wherein the human erythropoietin receptor is SEQ ID NO:1 AND administering the purified EC soluble portion of the human erythropoietin receptor is SEQ ID NO:2? 
It is unclear if said antibody and said EC soluble portion of the human erythropoietin receptor (SEQ ID NO:2) are being administered at the same time?
	3.  	After the “wherein” clause (claim 1, line 13), the claim recites “the antibody is purified by affinity assay and digested produced in response to collecting serum of an animal thereby forming the purified human Epo receptor gene product and the recognition protein”
	It is unclear what exactly is being purified by the affinity assay? The claim recites the Epo receptor gene product (i.e. the Epo-binding protein) and the recognition protein(i.e. the antibody). It is unclear how the Epo-binding protein is being purified by the affinity assay?
	4.  	At the bottom of page 2, the claim recites, “wherein the Epo-binding protein forms a complex with SEQ ID NO:1 and degradation products of Epo”.  It is noted that SEQ ID NO:1 is the amino acid sequence of the Epo receptor. SEQ ID NO:1 is not Epo. An Epo-binding protein binds Epo. Thus, it is unclear how is that considered an Epo-binding protein if it forms a complex/binds Epo receptor (SEQ ID NO:1)?  It is also unclear what are degradation products of Epo? 
	5.	At the bottom of page 2-to the middle of page 3, line 12, the claim recites “the Epo-binding protein and the sequence comprise: amino acid residues 25-250 of SEQ ID NO:1, SEQ ID NO:2 or SEQ ID NO:7 for obtaining the Epo-binding protein in a purified stated in response to cleaving..”.  It is unclear to the Examiner what steps are encompassed by this entire recitation. In addition, it is unclear how an Epo-binding protein be used to “obtain the Epo-binding protein”?
	6.	At page 3, line 6 of claim 1, it is unclear the SEQ ID NO: for the sequence Leu-Val-Pro-Arg-Gly-Ser.  It if is SEQ ID NO:7, the claim should be amended to recite SEQ ID NO: 7 near the actual sequence. 
	7.	A the middle part of claim 1, page 3 (lines 13-20), the claim recites “providing the nanomolar concentrations in the patient, wherein the nanomolar concentrations comprise: (1) a first concentration of antibodies against Epo and a second a concentration of antibodies against the Epo binding protein in serum; and (ii) a third concentration of antibodies against Epo and a fourth concentration of antibodies against the Epo binding protein in plasma, whereby the first concentration is similar to the second concentration, the third concentration is lower than the first concentration, the second concentration, and the fourth concentration, thereby maintaining hematocrit levels in the patient”  
	It is unclear what the step “providing nanomolar concentrations” encompasses in the claimed method. The limitation “providing the nanomolar concentrations in the patient” is ambiguous. 
It is unclear how “antibodies against Epo” are involved because the claim only teaches administering “an Epo-binding protein” and “an antibody developed against a purified extracellular soluble portion of human EPO receptor”. Thus, it begs the question are antibodies against Epo being administered to the patient? 
It is unclear how “antibodies against the Epo binding protein” are involved because the claim only teaches administering “an Epo-binding protein” and “an antibody developed against a purified extracellular soluble portion of a human EPO receptor”. Thus, it begs the question are “antibodies against the Epo binding protein” being administered to the patient? It also begs the question are “antibodies against the Epo binding protein” the same as antibodies “developed against a purified extracellular soluble portion of a human Epo receptor”?
	It is unclear what is meant by “antibodies against the Epo-binding protein in serum”  and “antibodies against the Epo binding protein in plasma”.
In summary, the metes and bounds of Claim 1 (and its dependent claims) cannot be determined. It is no longer understood what the method encompasses and what is being administered to the patient (when comparing the limitations in the preamble, method steps, and wherein clauses as recited above).  In addition, the instant claim contains grammatical errors which need to be corrected. 

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
 	The specification as originally filed does not provide support for the invention as now claimed: 
“an antibody in nanomolar concentrations" (See claim 1, line 4).
“providing the nanomolar concentrations in the patient, wherein the nanomolar concentrations comprise: (1) a first concentration of antibodies against Epo and a second a concentration of antibodies against the Epo binding protein in serum; and (ii) a third concentration of antibodies against Epo and a fourth concentration of antibodies against the Epo binding protein in plasma, whereby the first concentration is similar to the second concentration, the third concentration is lower than the first concentration, the second concentration, and the fourth concentration, thereby maintaining hematocrit levels in the patient”  (See claim 1, lines 31-38).
“The method of claim 1, wherein the amount of antibody administered is at least equimolar with the amount of the Epo-binding protein administered” (See claim 6).
Applicant’s amendment, filed 10 June 2022, asserts that no new matter has been added and directs support to paragraphs 0023, 0025, 0033, 0072, 0075 and 0076 of the specification as filed for the written description for the above-mentioned “limitations”.
     	Concerning Claim 1, line 4 and Claim 6: The Examiner has found the following teaching in the published application:
[Paragraph 0032] “In particular embodiments, the amount of the agent administered is at least equimolar with the amount of Epo administered. In particular embodiments, the amount of the agent administered is about equimolar with the amount of Epo administered. For instance, the moles of the agent administered may be between 75% and 125% of the mole of Epo administered. In particular embodiments of the method of treating anemia, the agent reduces an erythropoietin-induced blood pressure rise in the mammal. That is, the blood pressure of the mammal rises less when the mammal receives Epo and the agent, than when the mammal receives Epo alone. Preferably, when Epo is administered to a mammal with an equimolar amount of the agent, blood pressure increases no more than 75% as much as it rises when Epo is administered alone to the mammal, more preferably no more than 50% as much as it increases when Epo is administered alone to the mammal”.

The Examiner cannot find written support for the word “nanomolar” regarding administered amounts/concentration of an antibody.  
The Examiner cannot find written support for the teaching “wherein the amount of antibody administered is at least equimolar with the amount of the Epo-binding protein”.

Concerning claim 1, lines 31-38, Applicant cites paragraphs 0072 and 0075 of the specification: The Examiner has found the following teaching in the specification:
[Paragraph 0072] Statistics: [Paragraph 0073] “Data were analyzed by two-tailed Student's t test, the cosinor method and the linear least square rhythmometry (21), allowing variation as a function of the data. Data are expressed as mean + SEM. A p value of less than 0.05 was considered significant”. [Paragraph 0074] RESULTS [Paragraph 0075] “In Table 1, before treatment, the inter-group differences for blood pressure, hematocrit, and body weight in all treatment groups were not statistically significant. Overall, body weight was lowered by Epo compared to control (295 vs. 313 grams, p <0.01). The reference circadian blood pressure differences in Epo treatment versus control, Epo-bp, and aEpo- bp (Fab antibody against Epo-bp) treatment groups before treatment were not statistically significant (87 + 2.8 vs. 88.8 + 3.4, 88.7 42.5, 84.3 + 2.3 mm Hg). After treatment, the circadian blood pressure was significantly increased in the Epo treated group. The group comparisons between Epo treatment versus control, Epo-bp, and ocEpo-bp treatment groups were as follows: 136.2 + 2.3 vs. 116.2 + 1.7, 118.44 2.1 and 116.6 + 2.1mm Hg, respectively, each p <0.0001. When Epo-bp or aEpo-bp was given along with Epo, however, blood pressure was maintained at similar levels to the saline control group: 118.3 + 1.7 in the Epo-bp + Epo group and 121.0+ 2.0mm Hg in the aEpo-bp + Epo treatment group, which were significantly lower than that of the Epo treat group (136.2 + 2.3), each p< 0.0001”.
The Examiner has found the following teaching in the published application:
[Paragraph 0072] “In FIG. 4, splenomegaly (a, b and c) characterized each Epo treated rat when compared with the saline treated rats (FIG. 4, panel d). The spleen weight was significantly higher in Epo treated rats, as compared to those of control, Epo-bp and aEpo-bp Rx groups (Tables 1 and 2). The results suggest that the time of the Epo treatment, with or without Epo-bp and/or aEpo-bp treatment may be important. Epo-bp and aEpo-bp protect against the Epo-caused blood pressure rise, while not reducing the Epo-increased hematocrit levels. Epo dose in clinical use should be reevaluated to prevent further systemic and local adverse effects, such as high blood pressure and other organ damages. The binding sites of blood cell progenitors were identified using Epo-bp and antibodies against it. Fluorescein-labeled aEpo-bp was used to visualize receptor sites of bone marrow progenitor cells. No receptors were detected with fluorescein-labeled preimmune Fab, or in negative control cells. But labeled aEpo-bp did detect binding sites on megakaryocytes, erythroblasts, normoblasts, and myeloblasts (data not shown). The levels of Epo, Epo-bp, and antibodies against Epo and Epo-bp were measured in serum and plasma in healthy untreated humans by enzyme immunoassay (EIA The EIA results are presented in FIG. 5. Optical density (OD) of each measurement is presented as the mean.+-.SEM of 8-14 individual samples in duplicates. The OD values presented in FIG. 5 were calculated by subtracting the OD value of the blanks from the OD of each sample. Serum and plasma Epo and Epo-bp OD values were similar to each other: 0.308.+-.0.026 serum Epo, 0289.+-.0.022 serum Epo-bp, 0.289.+-.0.028 plasma Epo, and 0.299.+-.0.015 plasma Epo-bp. The plasma level of anti-Epo-bp antibody was significantly lower than those of the other three antibody categories: 0.058.+-.0.008 serum aEpo, 0.052.+-.0.006 serum aEpo-bp, 0.054.+-.0.013 plasma aEpo, and 0.031.+-.0.004 plasma aEpo-bp. Serum aEpo and aEpo-bp levels were similar but the concentration of plasma aEpo-bp was significantly lower than the concentration of serum aEpo, serum aEpo-bp, or plasma aEpo (p<0.025). The Epo and Epo-bp values were converted with known Epo concentrations prepared as controls in the same plate to mU/ml. The converted values in mU/ml were 25.4.+-.2.17 mU serum Epo, 24.2.+-.2.35 mU plasma Epo; 24.2.+-.1.84 mU serum Epo-bp, 25.0.+-.1.26 mU plasma Epo-bp. This assay method is simple and more sensitive than the radioimmunoassay (17.7.+-.6.3 mU/ml of Epo) and gives a much smaller SEM. Furthermore, the materials used in the preparation are more environmentally friendly than radioactive or other toxic chemicals used in conventional methods”. 
[Paragraph 0075] “The cloning of the human Epo-receptor recombinant vector JYL26 and purification of the pure human Epo-bp and its antibodies were important benchmarks to allow us to visualize the ligand binding sites and to identify the cell type where the Epo receptor is located (Lee, U.S. Pat. No. 5,843,726). To identify the ligand binding site, we developed several sensitive and simple methods. These may allow us to understand the structure of the Epo receptor, and examine the factors involved in ligand binding, as well as to identify other factors involved in regulating differentiation and proliferation of the progenitor cells. In this study, we report the direct binding of Epo to our purified human Epo-bp. Our Epo-bp and its antibodies are to our knowledge the first purified pure human Epo receptor gene products, which are characterized in specific binding of Epo and its antibodies in nM concentrations. The binding sites of blood progenitor cells were elaborated using Epo-bp and its antibodies. These data support the current proposal that all human progenitor blood cells contain Epo receptors and bind Epo. We do not know what the biophysiological mechanisms of Epo or the second messenger system involved in response to the Epo-Epo receptor interaction are. The methods presented in this report will help identify defects related to Epo or Epo receptor, and elucidate the role of Epo receptor (EpoR) in progenitor processes and ligand binding. The results may help in understanding the structural and functional relationship of Epo-EpoR interactions in blood cell progenitors. The sensitive detection may help us to understand the role of the Epo-EpoR interaction in blood cell production and diseases of blood cell production and help to develop treatment methods for hematological malignancies and some systemic cardiovascular diseases, such as high blood pressure.” 
The Examiner has also found the following teaching in the published application: 
[ABSTRACT] “The inventors have discovered that both soluble erythropoietin-binding protein and antibodies against the erythropoietin-binding protein, when they are administered to a mammal along with erythropoietin (Epo), prevent or reduce the blood pressure increase normally caused by erythropoietin, while not affecting the hematocrit increase that is the purpose of Epo treatment. The invention provides a method of treating anemia in a mammal involving: administering erythropoietin (Epo) to the mammal; and administering to the mammal an agent selected from a soluble Epo-binding protein (Epo-bp), a recognition protein that binds Epo receptor on an extracellular soluble portion of the Epo receptor, and a combination thereof”. 
	[Paragraph 0006] “The inventors have discovered that a soluble Epo-binding protein, which is a soluble fragment of the membrane protein Epo receptor, when administered to mammals along with Epo, prevents the blood pressure increase ordinarily caused by Epo, while not affecting the rise in hemoglobin and hematocrit that is the goal of Epo treatment. An antibody against Epo-binding protein was also found to prevent the Epo-caused blood pressure increase while not affecting the Epo-induced hematocrit rise. Accordingly, the invention provides a method of treating anemia in a mammal involving: administering erythropoietin (Epo) to the mammal; and administering to the mammal an agent selected from a soluble Epo-binding protein (Epo-bp), a recognition protein that binds Epo receptor on an extracellular soluble portion of the Epo receptor, and a combination thereof. Another embodiment of the invention provides a method of reducing hypertension in a mammal receiving Epo involving administering to the mammal an agent selected from a soluble Epo-binding protein (Epo-bp), a recognition protein that binds Epo receptor on an extracellular soluble portion of the Epo receptor, and a combination thereof. Another embodiment of the invention provides use of a recognition protein that binds Epo receptor on an extracellular soluble portion of the Epo receptor in medical therapy. Another embodiment of the invention provides use of a recognition protein that binds Epo receptor on an extracellular soluble portion of the Epo receptor to prepare a medicament effective to reduce erythropoietin-induced hypertension. Another embodiment of the invention provides use of a soluble erythropoietin-binding protein in medical therapy”.

	The Examiner cannot find written support in the specification or the published application which teaches the limitations recited in Claim 1, lines 31-38.
	In summary, the wording or connotation of the instant claim(s) is not readily apparent from said sections.  The specification as filed does not provide a written description or set forth the metes and bounds of these "limitations". The instant claims now recite limitations which were not disclosed in the specification as filed, and now change the scope of the instant disclosure as-filed.  
Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to provide specific written support for the “limitations” indicated above or rely upon the limitations set forth in the specification as filed.



	
			Conclusion
		No claims are allowed. 
	
	
	
	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/9/2022